ACCEPTED
                                                                                            03-13-00228-CR
                                                                                                   4555190
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       3/18/2015 5:47:30 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK


                                  March 18, 2015
                                                                       FILED IN
Mr. Jeffrey D. Kyle,                          Ms. Angie Creasy 3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
Clerk                                         Assistant District Attorney
                                                                 3/18/2015 5:47:30 PM
Court of Appeals for the Third District       Travis County, TexasJEFFREY D. KYLE
P.O. Box 12547                                P.O. Box 1748              Clerk
Austin, TX 78711-2547                         Austin, TX 78767
(512) 463-1733                                *delivered via email*

The Honorable Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, TX 78711
*delivered via e-mail*

      Re: Cause No.: 03-13-00228-CR; Trial Court No. D-1-DC-12-200761,
      Gary Noria v. State of Texas

Dear Mr. Kyle,

This letter is to certify that I sent Gary Noria a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68, sent certified mail, return receipt requested, to
the defendant at his last known address. A copy of the return receipt is included.

Sincerely yours,


/s/ Lisa Marie Mims
Lisa Marie Mims
P.O. Box 141218
Austin, TX 78714-1218
Tel. (512) 417-8357
Fax: (512) 532-6683
lisamariemims@gmail.com
                                                                ..
                                                                 ,




                                                                                 -:




                                                                                  \.
                                                                                  (




                                                          USE
                postage     1$           $1.12--\        0125

            Certified Fee                .,.
                                         $~.30           03     postmark
                                                                  Here
    Retum Receipt Fee
(Endorsement Required)                   $2.70
 Restricted Delivery Fee
(Endorsement Required)                    $0 .00
  Total postage & Fees       L$           $7.12      103/1712015
 San/To /
         l/ O/_':4
                            (\ /                *I
                            ~}J-';]:!...~ft:::".-    «/ LJ
                                                     a    I_1) ?r- ~ ::L.
                                                                  f
                                                                      I------------
             SV' \ . ~
 sireef&APi:No., /.-.- 1 i\j ~ f6                                                      \
 ~,=;",,-~W.i.-t--~-~--'\~2;
                       _tOJ_~-----:--                                Q"I




         :-:.c:Hun